Exhibit 10.6

 

 

ADMINISTRATION AGREEMENT

AMONG

ALLIANCE LAUNDRY EQUIPMENT RECEIVABLES TRUST 2009-A

AND

ALLIANCE LAUNDRY SYSTEMS LLC

AND

THE BANK OF NEW YORK MELLON

Dated as of June 26, 2009

 

 



--------------------------------------------------------------------------------

ADMINISTRATION AGREEMENT, dated as of June 26, 2009 among ALLIANCE LAUNDRY
EQUIPMENT RECEIVABLES TRUST 2009-A, a Delaware statutory trust (the “Issuer”),
ALLIANCE LAUNDRY SYSTEMS LLC, a Delaware limited liability company, as
administrator (the “Administrator”), and THE BANK OF NEW YORK MELLON, a New York
banking corporation, not in its individual capacity but solely as Indenture
Trustee (the “Indenture Trustee”).

W I T N E S S E T H:

WHEREAS, the Issuer is issuing Notes pursuant to an Indenture, dated as of
June 26, 2009 (as amended and supplemented from time to time, the “Indenture”),
between the Issuer and the Indenture Trustee;

WHEREAS, the Issuer has entered into (or assumed) certain agreements in
connection with the issuance of the Notes, including (i) the Pooling and
Servicing Agreement and (ii) the Indenture;

WHEREAS, pursuant to the Basic Documents, the Issuer and Wilmington Trust
Company, as Owner Trustee, are required to perform certain duties in connection
with the Notes and the Trust Estate;

WHEREAS, the Issuer and the Owner Trustee desire to have the Administrator
perform certain of the duties of the Issuer and the Owner Trustee referred to in
the preceding clause, and to provide such additional services consistent with
the terms of this Agreement and the Basic Documents as the Issuer and the Owner
Trustee may from time to time request;

WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer and the Owner
Trustee on the terms set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties agree as follows:

1. Certain Definitions. Capitalized terms used but not otherwise defined herein
shall have the respective meanings assigned them in Part I of Appendix A to the
Pooling and Servicing Agreement of even date herewith among the Issuer, Alliance
Laundry Equipment Receivables 2009 LLC, as Transferor, and Alliance Laundry
Systems LLC, as Servicer and Originator (as it may be amended, supplemented or
modified from time to time, the “Pooling and Servicing Agreement”). All
references herein to “the Agreement” or “this Agreement” are to this
Administration Agreement as it may be amended, supplemented or modified from
time to time, the exhibits hereto and the capitalized terms used herein which
are defined in such Appendix A, and all references herein to Sections and
subsections are to Sections and subsections of this Agreement unless otherwise
specified. The rules of construction set forth in Part II of such Appendix A
shall be applicable to this Agreement.



--------------------------------------------------------------------------------

2. Duties of the Administrator.

(a) Duties with Respect to the Indenture. The Administrator agrees to perform
all of its duties as Administrator and the duties of the Issuer and the Owner
Trustee under the Indenture and the Administrator shall consult with the Issuer
and Owner Trustee in connection herewith. The Administrator shall monitor the
performance of the Issuer and shall advise the Owner Trustee when action is
necessary to comply with the duties of the Issuer and the Owner Trustee under
the Indenture. The Administrator shall prepare for execution by the Issuer or
the Owner Trustee or shall cause the preparation by other appropriate persons of
all such documents, reports, filings, instruments, certificates, notices and
opinions as shall be the duty of the Issuer or the Owner Trustee, as applicable,
to prepare, file or deliver pursuant to the Indenture. In furtherance of the
foregoing, the Administrator shall take all appropriate action that it is the
duty of the Issuer or the Owner Trustee to take pursuant to the Indenture
including such of the foregoing as are required with respect to the following
matters under the Indenture (references are to sections of the Indenture):

(1) the preparation of or obtaining of the documents and instruments required
for authentication of the Notes and delivery of the same to the Indenture
Trustee pursuant to Section 2.2;

(2) causing the Note Register to be kept and giving the Indenture Trustee notice
of any appointment of a new Note Registrar and the location, or change in
location, of the Note Register pursuant to Section 2.4;

(3) the notification of Noteholders of the final principal payment on their
Notes pursuant to Section 2.7(c);

(4) the preparation, obtaining or filing of the instruments, opinions and
certificates and other documents required for the release of collateral pursuant
to Section 2.9;

(5) the maintenance of an office in the Borough of Manhattan, the City of New
York, for registration of transfer or exchange of Notes pursuant to Section 3.2;

(6) the direction to the Indenture Trustee to deposit monies with Paying Agents,
if any, other than the Indenture Trustee pursuant to Section 3.3(b);

(7) causing newly appointed Paying Agents, if any, to deliver to the Indenture
Trustee the instrument specified in the Indenture regarding funds held in trust
pursuant to Section 3.3(b);

(8) the obtaining and preservation of the Issuer’s qualification to do business
in each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of the Indenture, the Notes, the Trust
Estate and each other instrument and agreement included in the Trust Estate
pursuant to Section 3.4;

(9) the preparation of all supplements, amendments, financing statements,
continuation statements, instruments of further assurance and other instruments,
in accordance with Section 3.5, necessary to protect the Trust Estate;

 

-2-



--------------------------------------------------------------------------------

(10) the delivery of the Opinion of Counsel on the Closing Date, in accordance
with Section 3.6(a), as to the Trust Estate, and the annual delivery of the
Opinion of Counsel, the Officer’s Certificate and certain other statements, in
accordance with Sections 3.6(b) and 3.9, as to compliance with the Indenture;

(11) the identification to the Indenture Trustee in an Officer’s Certificate of
a Person with whom the Issuer has contracted to perform its duties under the
Indenture pursuant to Section 3.7(b);

(12) the notification of the Indenture Trustee, the Administrative Agent and the
Rating Agencies of a Servicer Default and, if such Servicer Default arises from
the failure of the Servicer to perform any of its duties under the Pooling and
Servicing Agreement, the taking of all reasonable steps available to remedy such
failure pursuant to Section 3.7(d);

(13) the preparation and obtaining of documents and instruments required for the
release of the Issuer from its obligations under the Indenture pursuant to
Section 3.11(b);

(14) the delivery of notice to the Indenture Trustee, the Administrative Agent
and the Rating Agencies, of each Default, Event of Default, Rapid Amortization
Event, Servicer Default and default by the Transferor and ALS of their
respective obligations under the Pooling and Servicing Agreement and the
Purchase Agreement pursuant to Section 3.19;

(15) the compliance with any written directive of the Indenture Trustee with
respect to the sale of the Trust Estate in a commercially reasonable manner if
an Event of Default shall have occurred and be continuing pursuant to
Section 5.4;

(16) the preparation and delivery of notice to Noteholders of the removal of the
Indenture Trustee and the appointment of a successor Indenture Trustee pursuant
to Section 6.8;

(17) the preparation of any written instruments required to confirm more fully
the authority of any co-trustee or separate trustee and any written instruments
necessary in connection with the resignation or removal of any co-trustee or
separate trustee pursuant to Sections 6.8 and 6.10;

(18) the furnishing of the Indenture Trustee with the names and addresses of
Noteholders during any period when the Indenture Trustee is not the Note
Registrar pursuant to Section 7.1;

(19) the preparation of an Issuer Request and Officer’s Certificate and the
obtaining of an Opinion of Counsel and Independent Certificates, if necessary,
for the release of the Trust Estate pursuant to Sections 8.4 and 8.5;

(20) the preparation of Issuer Orders and the obtaining of Opinions of Counsel
with respect to the execution of amendments or waivers and, if applicable, the
mailing to the Noteholders of notices with respect to such amendments or waivers
pursuant to Sections 9.1, 9.2 and 9.3;

 

-3-



--------------------------------------------------------------------------------

(21) the execution and delivery of new Notes conforming to any amendment
pursuant to Section 9.6;

(22) the notification of Noteholders and the Rating Agencies of redemption of
the Notes or the duty to cause the Indenture Trustee to provide such
notification pursuant to Sections 10.1 and 10.2;

(23) the monitoring of the Issuer’s obligations as to the satisfaction and
discharge of the Indenture and the preparation of an Officer’s Certificate and
the obtaining of the Opinion of Counsel and the Independent Certificate, if
necessary, relating thereto pursuant to Section 11.1;

(24) the preparation of all Officer’s Certificates and Opinions of Counsel with
respect to any requests by the Issuer to the Indenture Trustee to take any
action under the Indenture pursuant to Section 12.1(a);

(25) the preparation and delivery of Officer’s Certificates and the obtaining of
Independent Certificates, if necessary, for the release of property from the
lien of the Indenture pursuant to Section 12.1(b);

(26) the notice or other communication to the Noteholders, the Administrative
Agent and the Rating Agencies, as applicable, upon the failure of the Indenture
Trustee to give such notice or other communication pursuant to Section 12.4;

(27) the preparation and delivery to Noteholders and the Indenture Trustee of
any agreements with respect to alternate payment and notice provisions pursuant
to Section 12.6; and

(28) the recording of the Indenture, if applicable, pursuant to Section 12.15.

(b) Indemnity. In addition, the Administrator will indemnify the Owner Trustee
and its agents for, and hold them harmless against, any losses, liability or
expense incurred without gross negligence or bad faith on their part, arising
out of or in connection with the acceptance or administration of the
transactions contemplated by the Trust Agreement, including the reasonable costs
and expenses of defending themselves against any claim or liability in
connection with the exercise or performance of any of their powers or duties
under the Trust Agreement.

(c) Additional Duties.

(1) In addition to the duties of the Administrator set forth above, the
Administrator shall perform such calculations and shall prepare for execution by
the Issuer or the Owner Trustee or shall cause the preparation by other
appropriate Persons of all such documents, reports, filings, instruments,
certificates, notices and opinions as it shall be the duty of the Issuer or the
Owner Trustee to prepare, file or deliver pursuant to

 

-4-



--------------------------------------------------------------------------------

the Basic Documents, and at the request of the Owner Trustee shall take all
appropriate action that it is the duty of the Issuer or the Owner Trustee to
take pursuant to the Basic Documents. Subject to Section 7 of this Agreement,
and in accordance with the directions of the Owner Trustee, the Administrator
shall administer, perform or supervise the performance of such other activities
in connection with the Trust Estate (including the Basic Documents) as are not
covered by any of the foregoing provisions and as are expressly requested by the
Owner Trustee and are reasonably within the capability of the Administrator.

(2) Notwithstanding anything in this Agreement or the Basic Documents to the
contrary, the Administrator shall be responsible for promptly notifying the
Owner Trustee if any withholding tax is imposed on the Trust’s payments to a
Registered Owner as contemplated in Section 5.1(d) of the Trust Agreement. Any
such notice shall specify the amount of any withholding tax required to be
withheld by the Owner Trustee pursuant to such provision.

(3) Notwithstanding anything in this Agreement or the Basic Documents to the
contrary, the Administrator shall be responsible for performance of the duties
of the Owner Trustee set forth in the Trust Agreement with respect to, among
other things, tax return preparation, accounting and reports to the beneficial
owners and notices to the Rating Agencies, the Administrative Agent, the
Noteholders and the Indenture Trustee.

(4) The Administrator may satisfy any obligations it may have with respect to
clauses (2) and (3) above by retaining, at the expense of the Administrator, a
firm of independent public accountants acceptable to the Owner Trustee which
shall perform the obligations of the Administrator thereunder. If a withholding
tax specified in the previous clause (2) is due, such accountants or the
Administrator shall provide the Owner Trustee with a letter specifying which
withholding tax specified in the preceding clause (2) is then required and
specifying the procedures to be followed to comply with the Code thirty days
before such tax is to be withheld. Such accountants or the Administrator shall
update such letter if and to the extent it shall no longer be accurate.

(5) The Administrator shall perform the duties of the Administrator specified in
Section 6.10 of the Trust Agreement required to be performed in connection with
the resignation or removal of the Owner Trustee, and any other duties expressly
required to be performed by the Administrator under the Trust Agreement.

(6) In carrying out the foregoing duties or any of its other obligations under
this Agreement, the Administrator may enter into transactions with or otherwise
deal with any of its Affiliates; provided, however, that the terms of any such
transactions or dealings shall be in accordance with any directions received
from the Issuer and shall be, in the Administrator’s opinion, no less favorable
to the Issuer than would be available from Persons that are not Affiliates of
the Administrator.

(7) The Administrator hereby agrees to execute on behalf of the Issuer all such
documents, reports, filings, instruments, certificates and opinions as it shall
be the duty of the Issuer or the Owner Trustee to prepare, file or deliver
pursuant to the Basic Documents.

 

-5-



--------------------------------------------------------------------------------

(8) Notwithstanding anything in this Agreement or the Basic Documents to the
contrary, the Administrator shall be responsible for performance of the duties
of the Trust set forth in Section 2.3(iii) of the Trust Agreement and compliance
by the Trust of the provisions of Section 2.4 of the Trust Agreement.

(d) Non-Ministerial Matters.

(i) With respect to matters that in the reasonable judgment of the Administrator
are non-ministerial, the Administrator shall not take any action unless, within
a reasonable time before the taking of such action, the Administrator shall have
notified the Owner Trustee of the proposed action and the Owner Trustee shall
not have withheld consent or provided an alternative direction. For the purpose
of the preceding sentence, “non-ministerial matters” shall include:

(1) the amendment of or any supplement to the Indenture;

(2) the initiation of any claim or lawsuit by the Issuer and the compromise of
any action, claim or lawsuit brought by or against the Issuer;

(3) the amendment, change or modification of any of the Basic Documents;

(4) the appointment of successor Note Registrars, successor Paying Agents and
successor Indenture Trustees pursuant to the Indenture or the appointment of
successor Administrators or successor Servicers, or the consent to the
assignment by the Note Registrar, Paying Agent or Indenture Trustee of its
obligations under the Indenture; and

(5) the removal of the Indenture Trustee.

(ii) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (x) make any payments to
the Noteholders under the Basic Documents, (y) sell the Trust Estate pursuant to
Section 5.4 of the Indenture or (z) take any other action that the Issuer
directs the Administrator not to take on its behalf.

3. Successor Servicer and Administrator. The Issuer shall undertake, as promptly
as possible after the giving of notice of termination to the Servicer of the
Servicer’s rights and powers pursuant to Section 9.02 of the Pooling and
Servicing Agreement, to cause the other parties thereto to enforce the
provisions of Sections 9.02, 9.03 and 9.04 of the Pooling and Servicing
Agreement with respect to the appointment of a successor Servicer. Such
successor Servicer shall, upon compliance with Sections 10(e)(ii) and (iii) of
this Agreement, become the successor Administrator hereunder.

4. Records. The Administrator shall maintain appropriate books of account and
records relating to services performed hereunder, which books of account and
records shall be accessible for inspection by the Issuer, the Administrative
Agent, the Owner Trustee and the Seller at any time during normal business
hours.

 

-6-



--------------------------------------------------------------------------------

5. Compensation. As compensation for the performance of the Administrator’s
obligations under this Agreement and as reimbursement for its expenses related
thereto, the Servicer shall pay the Administrator a monthly fee in the amount of
$1,500.

6. Additional Information To Be Furnished to the Issuer. The Administrator shall
furnish to the Administrative Agent and the Issuer from time to time such
additional information regarding the Trust Estate as the Issuer and the
Administrative Agent shall reasonably request.

7. Independence of the Administrator. For all purposes of this Agreement, the
Administrator shall be an independent contractor and shall not be subject to the
supervision of the Issuer or the Owner Trustee with respect to the manner in
which it accomplishes the performance of its obligations hereunder. Unless
expressly authorized by the Issuer, the Administrator shall have no authority to
act for or represent the Issuer or the Owner Trustee in any way and shall not
otherwise be deemed an agent of the Issuer or the Owner Trustee.

8. No Joint Venture. Nothing contained in this Agreement (i) shall constitute
the Administrator and either of the Issuer or the Owner Trustee as members of
any partnership, joint venture, association, syndicate, unincorporated business
or other separate entity, (ii) shall be construed to impose any liability as
such on any of them or (iii) shall be deemed to confer on any of them any
express, implied or apparent authority to incur any obligation or liability on
behalf of the others.

9. Other Activities of Administrator. Nothing herein shall prevent the
Administrator or its Affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an administrator for any
other person or entity even though such person or entity may engage in business
activities similar to those of the Issuer, the Owner Trustee or the Indenture
Trustee.

10. Term of Agreement; Resignation and Removal of Administrator.

(a) This Agreement shall continue in force until the dissolution of the Issuer,
upon which event this Agreement shall automatically terminate.

(b) Subject to Section 10(e), the Administrator may resign its duties hereunder
by providing the Issuer with at least sixty (60) days’ prior written notice.

(c) Subject to Section 10(e), the Issuer, with the consent of the Administrative
Agent, may remove the Administrator without cause by providing the Administrator
with at least sixty (60) days’ prior written notice.

(d) Subject to Section 10(e), at the sole option of the Issuer, with the consent
of the Administrative Agent, the Administrator may be removed immediately upon
written notice of termination from the Issuer to the Administrator if any of the
following events shall occur:

(1) the Administrator shall default in the performance of any of its duties
under this Agreement and, after notice from the Issuer of such default, shall
not cure such default within ten (10) days (or, if such default cannot be cured
in such time, shall not give within ten (10) days such assurance of cure as
shall be reasonably satisfactory to the Issuer);

 

-7-



--------------------------------------------------------------------------------

(2) a court having jurisdiction in the premises shall enter a decree or order
for relief, and such decree or order shall not have been vacated within sixty
(60) days, in respect of the Administrator in any involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Administrator or any substantial part
of its property or order the winding-up or liquidation of its affairs; or

(3) the Administrator shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the entry of an order for relief in an involuntary case under any
such law, or shall consent to the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator or similar official for the
Administrator or any substantial part of its property, shall consent to the
taking of possession by any such official of any substantial part of its
property, shall make any general assignment for the benefit of creditors or
shall fail generally to pay its debts as they become due.

The Administrator agrees that if any of the events specified in clauses (2) or
(3) of this Section 10(d) shall occur, it shall give written notice thereof to
the Issuer, the Administrative Agent and the Indenture Trustee within seven
(7) days after the happening of such event.

(e) No resignation or removal of the Administrator pursuant to this Section 10
shall be effective until (i) a successor Administrator acceptable to the
Administrative Agent shall have been appointed by the Issuer (ii) such successor
Administrator shall have agreed in writing to be bound by the terms of this
Agreement in the same manner as the Administrator is bound hereunder, and
(iii) prior written notice shall have been provided to the Rating Agencies.

11. Action upon Termination, Resignation or Removal. Promptly upon the effective
date of termination of this Agreement pursuant to Section 10(a) or the
resignation or removal of the Administrator pursuant to Section 10(b) or (c),
respectively, the Administrator shall be entitled to be paid by the Servicer all
fees and reimbursable expenses accruing to it to the effective date of such
termination, resignation or removal. The Administrator shall forthwith upon such
termination pursuant to Section 10(a) deliver to the Issuer all property and
documents of or relating to the Trust Estate then in the custody of the
Administrator. In the event of the resignation or removal of the Administrator
pursuant to Section 10(b) or (c), respectively, the Administrator shall
cooperate with the Issuer and take all reasonable steps requested by the
Indenture Trustee to assist the Issuer in making an orderly transfer of the
duties of the Administrator.

12. Notices. All demands, notices and communications upon or to the Issuer, the
Administrative Agent, either Trustee, the Administrator or the Rating Agencies
under this Agreement shall be delivered to such addresses as specified in
Appendix B to the Pooling and Servicing Agreement.

 

-8-



--------------------------------------------------------------------------------

13. Amendments.

(a) This Agreement may be amended from time to time with prior notice to the
Rating Agencies by a written amendment duly executed and delivered by the
Issuer, the Administrator and the Indenture Trustee, with the written consent of
the Owner Trustee and the Administrative Agent, for any of the following
purposes:

(1) to add provisions hereof for the benefit of the Noteholders or to surrender
any right or power herein conferred upon the Administrator;

(2) to cure any ambiguity or to correct or supplement any provision herein which
may be inconsistent with any other provision herein or in any other Basic
Document;

(3) to evidence and provide for the appointment of a successor Administrator
hereunder and to add to or change any of the provisions of this Agreement as
shall be necessary to facilitate such succession; and

(4) to add any provisions to, or change in any manner or eliminate any of the
provisions of, this Agreement, or modify in any manner the rights of the
Noteholders; provided, however, that such amendment under this Section 13(a)(4)
shall not, as evidenced by an Opinion of Counsel, materially and adversely
affect in any material respect the interest of any Noteholder or the
Administrative Agent.

Prior to the execution of any amendment pursuant to this Section 13(a), the
Administrator shall furnish written notification of the substance of such
amendment to each of the Rating Agencies.

(b) In addition to the foregoing, this Agreement may also be amended by the
Issuer, the Administrator and the Indenture Trustee with prior notice to the
Rating Agencies and with the written consent of the Owner Trustee and the
Required Noteholders, for the purpose of adding any provisions to, changing in
any manner or eliminating any of the provisions of this Agreement or of
modifying in any manner the rights of Noteholders; provided, however, that no
amendment may be made to this Agreement which would be prohibited under the
proviso of Section 9.2 of the Indenture if such amendment were to be made to the
Indenture unless the consent that would have been required as described therein,
if such amendment were to be made to the Indenture, shall have been obtained;

(c) Notwithstanding Sections 13(a) and (b), the Administrator may not amend this
Agreement without the permission of the Seller, which permission shall not be
unreasonably withheld.

14. Successors and Assigns. This Agreement may not be assigned by the
Administrator unless such assignment is previously consented to in writing by
the Issuer, the Administrative Agent and the Owner Trustee and prior written
notice is provided to the Rating

 

-9-



--------------------------------------------------------------------------------

Agencies. An assignment with such consent and satisfaction, if accepted by the
assignee, shall bind the assignee hereunder in the same manner as the
Administrator is bound hereunder. Notwithstanding the foregoing, this Agreement
may be assigned by the Administrator without the consent of the Issuer, the
Administrative Agent or the Owner Trustee to a corporation or other organization
that is a successor (by merger, consolidation or purchase of assets) to the
Administrator, provided that such successor organization executes and delivers
to the Issuer, the Owner Trustee and the Indenture Trustee an agreement in which
such corporation or other organization agrees to be bound hereunder by the terms
of such assignment in the same manner as the Administrator is bound hereunder.
Subject to the foregoing, this Agreement shall bind any successors or assigns of
the parties hereto.

15. GOVERNING LAW. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without giving
effect to any choice of law or conflict provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York.

16. Headings. The section headings hereof have been inserted for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

17. Separate Counterparts. This Agreement may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

18. Severability of Provisions. If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall for any reason whatsoever be held
invalid, then such covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement or the rights of the holders thereof.

19. Not Applicable to Alliance Laundry Systems in Other Capacities. Nothing in
this Agreement shall affect any obligation ALS may have in any other capacity.

20. Third-Party Beneficiary. Each of the Seller, only to the extent provided in
Section 13(c), and the Owner Trustee is a third-party beneficiary to this
Agreement and is entitled to the rights and benefits hereunder and may enforce
the provisions hereof as if it were a party hereto. The Administrative Agent and
its successors and assigns shall be third party beneficiaries to the provisions
of this Agreement, as it may be supplemented or amended, and shall be entitled
to rely upon and directly to enforce the provisions of this Agreement.

21. Merger and Integration. Except as specifically stated otherwise herein, this
Agreement sets forth the entire understanding of the parties relating to the
subject matter hereof, and all prior understandings, written or oral, are
superseded by this Agreement. This Agreement may not be modified, amended,
waived, or supplemented except as provided herein.

 

-10-



--------------------------------------------------------------------------------

22. No Petition Covenant. The Administrator, by entering into this Agreement,
along with the Indenture Trustee pursuant to the Indenture, hereby covenant and
agree that they shall not, prior to the date which is one year and one day after
the termination of this Agreement with respect to the Issuer pursuant to
Section 11.1 of the Indenture, acquiesce, petition or otherwise invoke or cause
the Seller or the Issuer to invoke the process of any court or government
authority for the purpose of commencing or sustaining a case against the Seller
or the Issuer under any federal or state bankruptcy, insolvency or similar law
or appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator
or other similar official of the Seller or the Issuer or any substantial part of
its property, or ordering the winding up or liquidation of the affairs of the
Seller or the Issuer.

23. Limitation of Liability of Owner Trustee; No Recourse as to Owner Trustee.
It is expressly understood and agreed by the parties hereto that (a) this
Administration Agreement is executed and delivered by Wilmington Trust Company,
not individually or personally but solely as trustee of the Issuer, in the
exercise of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust Company but is made and intended for the purpose
of binding only the Issuer, (c) nothing herein contained shall be construed as
creating any liability on Wilmington Trust Company, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto and (d) under no
circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Administration Agreement or any other
related documents.

24. Limitation of Liability of Indenture Trustee; No Recourse as to Indenture
Trustee. It is expressly understood and agreed by the parties hereto that
(a) this Agreement is executed and delivered by The Bank of New York Mellon, not
individually or personally but solely as indenture trustee under the Indenture
and the Basic Documents, in the exercise of the powers and authority conferred
and vested in it and (b) nothing herein contained shall be construed as creating
any liability on The Bank of New York Mellon, individually or personally, to
perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto.

25. Limitation on Payments. All parties hereto agree that all payments to be
made by the Issuer hereunder shall only be made to the extent funds are
available to make such payments in accordance with the priority of payments
specified in Section 8.2 of the Indenture. Any amounts which the Issuer does not
pay pursuant to the preceding sentence shall not constitute a claim (as defined
in Section 101 of the Bankruptcy Code) against or corporate obligation of the
Issuer for any such insufficiency unless and until such amount becomes available
pursuant to the preceding sentence.

 

-11-



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers as of the day and year first above written.

 

ALLIANCE LAUNDRY EQUIPMENT RECEIVABLES TRUST 2009-A By:   WILMINGTON TRUST
COMPANY, not in its individual capacity, but solely as Owner Trustee By:  

 

Name:   Title:   THE BANK OF NEW YORK MELLON, as Indenture Trustee By:  

 

Name:   Title:   ALLIANCE LAUNDRY SYSTEMS LLC, as Administrator and as Servicer
By:  

 

Name:   Bruce P. Rounds Title:   Vice President, Chief Financial Officer

[Administration Agreement]